This is one of the cases referred to in the opinion handed down today in Pipes v. Gallman (No. 31539) 140 So. 40,1 the issues being the same as in Pipes v. Gallman (No. 31540) 174 La. 265,140 So. 43.
The amount of the judgment rendered by the district court appears to be correct and is not especially contested. The young lady for whose use and benefit the court gave judgment for $2,000 was badly scarred about the face and head, and her beauty was to some extent blemished. The amount allowed for medical and surgical bills is in accord with the evidence.
The judgment of the Court of Appeal is annulled, and the judgment rendered by the district court is reinstated and affirmed, at the cost of the defendant.
1 174 La. 257.